        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 1 of 12
                                                                                  1



          1                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
          2                             HOUSTON DIVISION
          3
               KEITH COLE, et al.,               )
          4                                      )
                          Plaintiffs,            )        NO. H-14-CV-1698
          5                                      )
               v.                                )        August 7, 2019
          6                                      )
               BRYAN COLLIER, et al.,            )
          7                                      )
                          Defendants.            )
          8

          9
                                        TELECONFERENCE
         10                  BEFORE THE HONORABLE KEITH P. ELLISON

         11
         12

         13
         14     For the Plaintiffs:            Jeffrey S. Edwards
                                               David James
         15                                    Scott Medlock
                                               Mike Singley
         16                                    The Edwards Law Firm
                                               1101 East 11th Street
         17                                    Austin, TX 78702
         18     For the Defendants:            Leah O'Leary
                                               Office of the Attorney General
         19                                    State of Texas
                                               P.O. Box 12548
         20                                    Austin, TX 78711
         21     Court Reporter:                Bruce Slavin, RPR, CMR

         22
         23

         24
               Proceedings reported by mechanical stenography and produced
16:08    25    by computer-aided transcription.
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 2 of 12
                                                                                    2



          1               THE COURT:    Good afternoon and welcome.       This is
          2    Keith Ellison.     We're on the record.      Let's take appearances

          3    of counsel, please.
          4               MR. EDWARDS:    This is, for the Plaintiffs class,

16:09     5    Jeff Edwards, Scott Medlock, David James and Mike Singley,
          6    Your Honor.

          7               THE COURT:    Okay.   For Defendants.
          8               MS. O'LEARY:    This is Leah O'Leary from the

          9    Attorney General's Office for TDCJ.
16:09    10               THE COURT:    Okay.   I thought we had worked all

         11    these temperature issues out.
         12                     Tell me what the problem is, Mr. Edwards.

         13               MR. EDWARDS:    As we tried to be very brief in our

         14    letter, essentially, we have been getting complaints from
16:09    15    inmates at the Leblanc Unit, which is one of the units that
         16    TDCJ has transferred members of the class to about the

         17    conditions being very hot.       These complaints -- we have been

         18    getting letters and actual complaints since the 12th of
         19    July.   They have continued this week.
16:09    20                     As a consequence, we visited the prison,

         21    confirmed the complaints and tried to work out an inspection

         22    with TDCJ.    We were supposed to go tomorrow.        We were told
         23    that that would not happen, that it would not happen until

         24    Monday.    And, given that there is a heat advisory in
16:10    25    Beaumont, that is something that we simply could not abide
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 3 of 12
                                                                                   3



          1    by and tried to work out an accommodation where they would
          2    at least notify us of the temperatures in the housing areas

          3    where these inmates were living during the hottest periods
          4    of the time of day, roughly 12:00 o'clock until 4 o'clock.

16:10     5    They refused and left us with no choice but to notify the
          6    Court.

          7                     This is not something that we enjoy doing, but
          8    given the fact that we have monitoring responsibilities and

          9    there is a heat advisory, I'm, frankly, at a loss as to why
16:10    10    TDCJ can't allow us to go into the prison and verify the

         11    temperatures or the heat indexes tomorrow.          And if they
         12    absolutely cannot do that -- which I don't know that that's

         13    necessarily true.      Even so, there needs to be some

         14    appreciation that we have received complaints and, whether
16:11    15    they are accurate or not, there is a very real risk given
         16    the heat advisory in Beaumont and the complaints that we

         17    have given.

         18                     Finally, in an effort to, again, try to work
         19    things out, we have asked for documentation to show that
16:11    20    fixes have happened; and, unfortunately, it is TDCJ's

         21    position that they simply are not obligated to provide us

         22    with any documents, whether we request them or not, and that
         23    it goes beyond our settlement agreement.          This is core to

         24    the issue.    We disagree with that, but we have been trying
16:11    25    to work things out.
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 4 of 12
                                                                                  4



          1                     Unfortunately, in this instance we have a
          2    concern that, you know, if we wait something really terrible

          3    could happen.     It's certainly not our hope that that
          4    happens, desire that that happens, but I would feel terrible

16:12     5    if we had simply not come to the Court and something like
          6    that did happen.

          7                     That's basically the run of it, Your Honor.
          8               THE COURT:    Okay.   Ms. O'Leary.

          9               MS. O'LEARY:    Yes, Your Honor.
16:12    10                     We had scheduled a walk-through for tomorrow

         11    at the unit.     Unfortunately, the Warden has had a family
         12    emergency and we had to reschedule that for Monday.

         13                     Because the walk-through is going to be

         14    walking into maintenance areas and we have an HVAC
16:12    15    professional that was going to attend with us and bring some
         16    equipment that measures not only temperature and humidity,

         17    it's not merely a unit visit and, so, it's not --

         18    Plaintiffs' counsel can go to visit a unit at any time by
         19    submitting attorney-client paperwork, but because this
16:12    20    walk-through is much more involved than a simple unit visit,

         21    we have to have the Warden.       We need to move it until Monday

         22    to get everything together.
         23                     As far as temperature logs that the Plaintiffs

         24    have requested, our position is that the settlement
16:13    25    agreement does not require TDCJ to keep or maintain
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 5 of 12
                                                                                        5



          1    temperature logs at a unit that has permanent
          2    air-conditioning.

          3               THE COURT:    Okay.   Well, my concern is -- I
          4    appreciate what you said, but my concern really is, if the

16:13     5    logs are not going to be produced, tell me what you
          6    understand the temperature to be.        That's the point you

          7    haven't addressed.
          8                     Is there some defect in the air-conditioning

          9    now?
16:13    10               MS. O'LEARY:    To the extent that there is

         11    maintenance or issues with the air-conditioning, there's no
         12    areas that don't have air-conditioning right now.

         13                     Just now, before we got on the phone with the

         14    Court, TDCJ suggested that they could move the members of
16:13    15    the class to a different housing area within the Leblanc
         16    Unit that does seem to be cooler.

         17               THE COURT:    Well, tell me what's the problem.         Why

         18    is one part of it hot?      What's the problem?      Is the
         19    air-conditioning --
16:14    20               MS. O'LEARY:    Well, it's all air-conditioned, Your

         21    Honor.    However, one area does seem -- they're getting more

         22    complaints from offenders.       As the Plaintiffs' class counsel
         23    are getting complaints, TDCJ always receives the same type

         24    of complaint.
16:14    25                     And, so, in one area they have not figured out
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 6 of 12
                                                                                   6



          1    what's wrong with the air-conditioning.         It seems to be
          2    running, but it does seem to not be cooling as the others.

          3    So, as an immediate fix, TDCJ has suggested that they move
          4    the class members to the other housing areas that there

16:14     5    doesn't seem to be any complaints about the
          6    air-conditioning.

          7                     And I apologize for not having that
          8    information before we started this call.          I certainly did

          9    not intend to delay that information.
16:14    10               THE COURT:    Ms. O'Leary, I don't think you're at

         11    fault.    That's not my intention at all, to assume that.
         12                     In terms of the inspection, I really don't

         13    understand why the Warden needs to be there.          Surely he's

         14    got trusted staff who could cover for him.          No?
16:15    15               MS. O'LEARY:    Possibly, Your Honor.      Because he was
         16    not able to be there and because it's somewhat of an

         17    involved walk-through at the unit where we are taking class

         18    counsel into areas other than just the housing areas --
         19    Class counsel has requested to see the area-conditioning
16:15    20    systems and things like that.        I have just been told that

         21    because it's a much more involved walk-through that the

         22    Warden would need to be present, which is why it was
         23    postponed for four days.

         24                     TDCJ is certainly not refusing them access.
16:15    25    TDCJ is trying to cooperate to get them the information that
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 7 of 12
                                                                                      7



          1    they need.    Temperature logs, however, are not something
          2    that are done regularly.       There is not thermostats that

          3    automatically grab and record temperatures.          My
          4    understanding is that maintenance personnel are required to

16:16     5    go view the temperatures.       And, so, that's the reason that
          6    the easy fix is not just to do temp logs for the next four

          7    days.
          8               THE COURT:    Mr. Edwards.

          9               MR. EDWARDS:    Well, Your Honor, this is even more
16:16    10    concerning than when we wrote the e-mail.          Now what I am

         11    learning is that TDCJ has gotten numerous complaints and
         12    that TDCJ affirmatively knows that portions of the Leblanc

         13    Unit are, actually, cool and some portions are not, making

         14    the need for temperature data far more important than,
16:16    15    frankly, before the call.
         16                     One of the problems here, we're back to -- I

         17    mean, I can't believe I am saying this, but it appears that

         18    we're back to Square One with --
         19                     And let me again echo what you've said.           I
16:17    20    respect, Ms. O'Leary, and she is, unfortunately, telling you

         21    things that are being told to her and we're back to this

         22    situation where TDCJ is expecting and asking Plaintiffs'
         23    counsel to simply believe them and take their word for

         24    things when, given the history -- and I do not want to
16:17    25    relitigate this case -- but given the history, that's
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 8 of 12
                                                                                       8



          1    simply something that is untenable on objective grounds at
          2    this point.

          3                     Here, again, the concern that we have is that
          4    inmates who are in the class, who are entitled to

16:17     5    air-conditioning where temperatures, heat indexes below
          6    [verbatim] 88 degrees, are in danger.         Okay?

          7                     TDCJ cannot even tell you what the temperature
          8    is in the housing areas for purposes of this hearing.              We

          9    have been asking for that information for a significant
16:17    10    period of time prior to this call.

         11                     I understand TDCJ, through Ms. O'Leary's
         12    position, that they're not obligated to give us anything

         13    and, so, they're taking, out of some misguided fear, that

         14    providing us some information will create some precedent
16:18    15    that they then have to continue to provide us information --
         16    That is their worry or what's been relayed to us or what I

         17    am trying to decipher is their concern.         But the reality is

         18    we have a heat advisory in Beaumont.         We have a very real
         19    danger.    We have an acknowledged risk by TDCJ that portions
16:18    20    of the prison are hotter than others.

         21                     The proposed solution is let's move the class

         22    members to the cool, safe area of the prison.          By all means
         23    they should do that.      But we should go forward with the

         24    inspection so that we can see the housing areas that they
16:18    25    were in to see if TDCJ is in compliance with the settlement
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 9 of 12
                                                                                      9



          1    agreement.
          2                     Again, all we're talking about with regards to

          3    these inspections are verification of heat indexes, which
          4    they should be able to tell this court or us, frankly, on a

16:19     5    moment's notice, and we need to verify that the temperatures
          6    that the thermometers are saying are consistent with what's

          7    being reported.     This is not a lengthy inspection, but from
          8    our standpoint it needs to happen.         I think even TDCJ

          9    acknowledges it happen.
16:19    10                     Again, with regards to why it can't go forward

         11    tomorrow, Plaintiffs' counsel does not accept TDCJ's
         12    explanation that the Warden needs to be there.           There is no

         13    reason that an assistant warden or another warden from

         14    another prison or a more high-ranking official than a warden
16:19    15    couldn't be in the housing area.        I don't think there is a
         16    safety concern and I don't think there is a legitimate

         17    concern.

         18                     As to the engineers, the air-conditioning
         19    engineers that TDCJ was going to bring, TDCJ suggested this
16:20    20    date.   TDCJ was the one who said Thursday at the Leblanc

         21    Unit or at least agreed to that date when we said that's as

         22    long we can wait.
         23                     Again, I hope nothing were to happen over the

         24    next four days, but from Plaintiffs' perspective, given what
16:20    25    TDCJ's people have represented to Ms. O'Leary, I very much
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 10 of 12
                                                                                   10



           1    think that this needs to go forward tomorrow and that there
           2    be some discussion as to, you know, what perhaps Plaintiffs'

           3    counsel is entitled to in terms of trying to monitor these
           4    facilities.

16:20      5                    I don't want to have to come -- I mean, I
           6    certainly hope we don't have to come back to the Court when

           7    all we're trying to do is verify whether or not complaints
           8    are legitimate.     We're five hours away, roughly, from the

           9    Leblanc Unit.    It's not something that we can easily just go
16:21     10    and check.

          11                    When we did go there on the 19th the
          12    complaints seemed legitimate to us.        We interviewed a number

          13    of inmates.    In response to that, here's what was refused to

          14    us:
16:21     15                    Under no circumstances would TDCJ provide any
          16    documents substantiating work done on the air-conditioning.

          17    Under no circumstances would they alert us to when

          18    air-conditioning problems are done or when they're notified
          19    of them.   Under no circumstances would they take
16:21     20    temperatures, document them and provide them to either us or

          21    the Court.

          22                    That's what we were told.       And, so, you know,
          23    given the situation --

          24               MS. O'LEARY:    I am going to have to interrupt --
16:21     25               THE COURT:   Okay.    All right.    I think I understand
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 11 of 12
                                                                                      11



           1    your point, Mr. Edwards.
           2                    Ms. O'Leary, do you want to say something?

           3               MS. O'LEARY:    We have provided a spreadsheet of all
           4    of the maintenance and work on air-conditioning that was

16:21      5    performed at the Leblanc Unit over the past month.           That
           6    spreadsheet indicated what the problem was, when it was

           7    reported and the time and date that it was resolved.           And,
           8    so, that was provided.      So, the statement that under no

           9    circumstances would we provide it -- that's just not true.
16:22     10                    Secondly, to the extent that the Plaintiff or

          11    the Court perceived there to be an emergency situation
          12    because of the heat advisory, that is certainly allayed by

          13    moving the offenders to a different housing area.

          14                    And, so, absent the emergency, there is no
16:22     15    reason why the walk-through can't be rescheduled for Monday
          16    when TDCJ is able to get everybody that it feels

          17    necessary --

          18               THE COURT:   Ms. O'Leary, is the only reason that
          19    tomorrow is not good the Warden's unavailability?
16:22     20               MS. O'LEARY:    No, Your Honor.     All of the high-

          21    level executive officials at TDCJ are out of the state

          22    attending the ACA conference, which is the American
          23    Correctional Association conference, and by Monday they'll

          24    be back.   And, so, there was some concern that during the
16:23     25    walk-through, if we need to get permission to enter a
        Case 4:14-cv-01698 Document 1453 Filed on 08/23/19 in TXSD Page 12 of 12
                                                                                   12



           1    certain area or if there's questions, then those high-level
           2    officials would be available during the walk-through.

           3              THE COURT:    Well, why did --
           4              MS. O'LEARY:     The secondary reason that --

16:23      5              THE COURT:    Well, Ms. O'Leary, if that is true, why
           6    did you originally agree to Thursday as the date?

           7              MS. O'LEARY:     I'm not sure, Your Honor.       That's --
           8    I'm not sure.    I think, if the only reason was the ACA

           9    conflict, then it wasn't an issue and it was scheduled for
16:23     10    Thursday.    But now the combination of the Warden being

          11    unavailable and the ACA, that's the reason for the request
          12    for the reschedule.

          13              THE COURT:    Well, I'm sorry, but I am going to have

          14    to deny your request.
16:23     15                    The inspection will proceed as scheduled
          16    tomorrow.    And I'll be here in case there's anything I need

          17    to rule on during the course of the day.

          18                    Thank you all very much.       Thank you.
          19              MS. O'LEARY:     Yes, Your Honor.
16:24     20              MR. EDWARDS:     Thank you, Your Honor.

          21                       COURT REPORTER'S CERTIFICATE
                         I, BRUCE SLAVIN, certify that pursuant to
          22    28 USC § 753 the foregoing is a correct transcript from the
                record of proceedings in the above entitled matter, to the
          23    best of my ability.

          24
                                                   s/Bruce Slavin_
          25                                       BRUCE SLAVIN, RPR, CMR
